Exhibit 10.41

NOTE: Portions of this Exhibit are the subject of a Confidential Treatment
Request by the Registrant to the Securities and Exchange Commission (the
“Commission”). Such portions have been redacted and are marked with a “[***]” in
place of the redacted language. The redacted information has been filed
separately with the Commission.

DENNIS MCKENNA BONUS AGREEMENT

 

1. EBITDAR Based Bonus.

(a) In the event Silicon Graphics, Inc. (the “Company) has combined Earnings
Before Interest, Taxes, Depreciation, Amortization and Restructuring Costs
(“EBITDAR”), for the first and second quarters of the Company’s Fiscal Year 2007
that meet or exceed the corporate plan, then the Company shall pay Dennis
McKenna (“McKenna”) a bonus in the amount of $250,000.00, which shall be payable
to McKenna by the earlier of 30 days after the determination of such EBITDAR by
the Company’s certified public accountants and March 15, 2007.

(b) For purposes of this Agreement, EBITDAR is defined as operating income plus
(a) without duplication and to the extent deducted in determining net income,
the sum of (i) depreciation and amortization expense for the period,
(ii) restructuring expenses and bankruptcy expenses in the period, (iii) stock
option and restricted stock expense in the period, minus (b) without duplication
and to the extent included in net income, any extraordinary non-cash gains (or
plus losses) included in net income for the period, minus (c) without
duplication and to the extent deducted in determining net income, any
extraordinary non-cash gains (or plus losses) realized in connection with any
asset sale, plus or minus (d) any pro-forma adjustments required to exclude the
effect of SOP 97-2 and fresh start accounting.

 

2. Revenue Based Bonus

(a) In the event that the Company’s combined Revenue for the first and second
quarters of the Company’s Fiscal Year 2007 meets or exceeds $[***] then the
Company shall pay McKenna a bonus in the amount of $250,000.00. If the Company’s
combined Revenue is below $[***], but above $[***], McKenna shall receive a
portion of the bonus based on the following formula:

Bonus = [***]

If the Company’s combined Revenue is below $[***], McKenna shall not be entitled
to the bonus set forth in this paragraph 2(a). If McKenna is entitled to a bonus
under this paragraph 2(a), it shall be payable to McKenna by the earlier of 30
days after the determination of Revenue by the Company’s certified public
accountants and March 15, 2007

(b) For purposes of this Agreement, “Revenue” is defined as the revenue reported
by SGI under SEC and GAAP regulations, taking into account pro-forma
calculations excluding 97-2 and fresh start accounting.

 

3. Tax Treatment

Any payment to which McKenna becomes entitled under this Agreement shall be
subject to the Company’s collection of all applicable, federal, state and local
income and employment withholding taxes, and McKenna shall only receive the
amount of such payment remaining after such withholding taxes have been
collected.

*** CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION.